DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 2, 3, 4, 5, 6, 8, 9,  10, 11, 12-14 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al(US 2015/0214615) in view of York(US 2007/0279294) , Hittite Microwave(Microwave Jl., Wideband Analog Phase shifters Covers 2GHz – 24GHz, Feb 5th 2011)and  further in view of Mohamdi (US 7,728,784)
Re claims 1,10 and 18:


The reference to Patel et al shows a wideband RF transceiver with antenna waveguide and phase shifting, see figure below. The RF transition is configured to convert the RF energy from the waveguide(RF transmission lines (211)). The adjustable phase shifters(213), for example, receive the RF signal via the lines and shift the phase. The method steps being inherent.


    PNG
    media_image1.png
    695
    1599
    media_image1.png
    Greyscale

Re claim 2, 11: waveguide tuning via the varactors is shown for the antenna waveguide (201).
Re claim 3, 14: coupling arms are shown(207) coupling varactors(209) exterior to the coupling arms.
Re claims 8, 9, 12 and 13: control via D/A converter(s)(214,217) and control signals(204,205) to affect the phase shift and waveguide modulation.
Re claims 4, 5, 6:
The reference to Patel et al does not show a “return” element such as circulator/isolator between the RF transition and the adjustable phase shift to allow for enhanced alignment with variable gain. It does not show a short configured to reflect the RF signal either.
With respect to the latter, the use of a short to reflect RF, the reference to York , see figures below, from the same field of endeavor, allows the use of balun and strip line stub  elements(see figs 4A,4C)  that are designed to help match impedance and reflect RF energy in the transceiver type application.

    PNG
    media_image2.png
    871
    1114
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    708
    1390
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    797
    1055
    media_image4.png
    Greyscale

With regards the use of a circulator with  variable phase shifting and gain path, for these RF communication systems, reference below to Hittite Microwave Corp shows such an implementation, see figure below, where the circulator/isolator allows for the return path and thus further adjustment to align signals via the phase shifter adjustment, albeit with constant gain amp. 


    PNG
    media_image5.png
    733
    920
    media_image5.png
    Greyscale

With regards the use of both phase shifting and variable gain amp in the path, the reference to Mohamdi, see figure below, shows such an implementation.

    PNG
    media_image6.png
    901
    945
    media_image6.png
    Greyscale

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the transceiver of Patel et al may be enhanced by way of using impedance matching and RF short elements to allow for a more robust transfer of energy as it passes thru the system as noted in the York reference, in addition, the use of circulators in the RF transceiver system with the above waveguide tuning and phase shifting further enhances the wideband tuning and alignment of such RF transmit .

Allowable Subject Matter
Claims 7,  15-17, 19 -21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849